Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec. 8, 2021 has been entered.  All arguments and the IDS submitted on Dec. 8, 2021 have been fully considered.  
 
Status of the Claims 
	Claims 1-7 and 15-17 are pending.

	Claims 3-5 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.
 	Claims 8-14 are cancelled.
New claim 17  has been added.  
	Claims 1, 2, 6, 7, and 15-17 have been considered on the merits.

Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.  

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC § 102 are withdrawn due to amendment.  

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Graffmann et al. (Stem Cells and Development, 2016) (ref. of record) as evidenced by Mitaka (Journal of Hepato-Biliary-Pancreatic Surgery, 2002) (ref. of record) in view of Ng et al. (US 2018/0258400 A1) (ref. of record).
With respect to claim 1, Graffmann teaches a method of generating a lipotoxic model by contacting a liver model with oleic acid where the organoid is formed or  The lipotoxic liver model taught by Graffmann is considered an organoid as evidenced by Mitaka.  Mitaka reports liver organoids formed from hepatic cells generated from stem or progenitor cells (Fig. 1).  
With respect to claims 2 and 6, Graffmann teaches the liver cell model is a model of non-alcoholic fatty liver disease (abstract and pg. 1120 para. 3). 
With respect to claim 7, Graffmann teaches steatosis was induced (pg. 1122 Col. 2 para. 1).  Even though, Graffmann teaches one of the claimed characteristics of the lipotoxic organoid model recited in claim 7, the wherein clause of claim 7 appears to recite the intended results of the method rather than requiring an additional step be performed.  MPEP 2111.04 states “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed” and that a such a clause ‘"in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  Therefore since claim 7 only recites the results of the steps of claim 1, then art reading on the claim method of contacting a liver organoid with a free fatty acid composition comprising oleic acid, linoleic acid, palmitic acid or combinations thereof will also read on these results since performing the same steps will inherently lead to the same results in the absence of evidence to the contrary including unexpected results.
With respect to claim 16, Graffmann teaches the model can be formed from cells that are embryonic stem cells or induced pluripotent stem cells (abstract and pg. 1120 Col. 1 para. 3 to Col. 2 para. 2).
claim 1.  However, Ng teaches a method of making an organoid model wherein the liver organoid is derived from a stem cell which is an embryonic stem cell or an induced pluripotent stem cell (0034-0038). Ng teaches the liver organoid containing bile canaliculi (a luminal structure) (0020, 0197-0198, Fig. 31).  Ng further teaches that the liver organoids are capable of performing liver functions and exhibit a spatially organized structure observed in liver (0020) and teaches that the liver organoid can be used study liver diseases in vitro (0004).  Accordingly, at the time of the effective filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Graffmann so that the liver organoid contains a luminal structure for the benefit of having a more representative model of the liver as taught by Ng for the studying of liver diseases.  It would have been obvious to one of ordinary skill in the art to modify the method of Graffmann so that the liver organoid contains a luminal structure, since similar liver organoids derived from stem cells were known to contain such structures and were suggested to be used for the study of liver diseases as taught by Ng.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Graffmann so that the liver organoid contains a luminal structure, for these same reasons that such liver organoid derived from stem cells were known to have luminal structures as taught by Ng.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Graffmann as evidenced by Mitaka in view of Ng (as applied to claims 1, 2, 6, 7, and 16 above), and further in view of Gori et al. (PLoS One, 2016) (ref. of record), Zhang et al. (Lipids in Health and Disease, 2012) (ref. of record).
The teachings of Graffmann and Ng can be found in the previous rejection above. 
Graffmann does not teach the method where the free fatty acid (FFA) composition comprises linoleic acid, palmitic acid or combinations of oleic acid, linoleic acid and palmitic acid as recited in claim 1.  However, Gori teaches a method of making liver organoid model by contacting a liver organoid with a free fatty acid (FFA) supplementation comprising palmitic and oleic acid (abstract and pg. 3-4 “Cell culture and microfluidic operation”).  Zhang teaches a method of making a lipotoxic organoid model of non-alcoholic fatty liver disease by contacting H4IIE cells in culture with palmitic acid, linoleic acid or both (abstract and pg. 2 Col. 1 para. 3 and last para.).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Graffmann in such a way that the free fatty acid composition contains either linoleic acid, palmitic acid or combinations of oleic acid, linoleic acid and palmitic acid for the purpose being able to generate a lipotoxic liver model or organoid.  Furthermore, it would have been obvious to one skilled in the art to have further modified Graffmann such that the free fatty acid composition contains either linoleic acid, palmitic acid or combinations of oleic acid, linoleic acid and palmitic acid, since similar methods of generating lipotoxic liver models were known to use such 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Graffmann as evidenced by Mitaka in view of Ng (as applied to claims 1, 2, 6, 7, and 16 above), and further in view of Falasca et al. (Cell and Tissue Research, 1998).
The teachings of Graffmann and Ng can be found in the previous rejection above. 
Graffmann does not teach the method where the stem cell is incubated with retinoic acid as claim 15.  However, Falasca teaches that retinoic acid (RA) is able to induce the re-establishment of cell polarity in cultured hepatocytes and improves the expression of differentiated phenotype and reorganization of cytoskeletal components (abstract and pg. 338 Col. 2 para. 3).  Accordingly, at the effective time of filing of the claimed invention one of ordinary skill in the art would have been motivated to modify the method of Graffmann to include stem cells which have been exposed to retinoic acid for the purpose of making a lipotoxic liver organoid model, since retinoic acid was known for use in producing similar liver organoid models in vitro as taught by Falasca.  It would have been obvious to one of ordinary skill in the art to modify the method of 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Graffmann as evidenced by Mitaka in view of Ng (as applied to claims 1, 2, 6, 7, and 16 above), and further in view of Soldatow et al. (Toxicology Research, 2013).
The teachings of Graffmann and Ng can be found in the previous rejection above. 
Graffmann does not teach the method where the liver organoid further comprises internalized microvilli, mesenchymal cells, functional stellate cells, and functional Kupffer cells as recited in claim 17.  However, Soldatow teaches the production of  bioartificial livers that can be used for studying liver disease (pg. 30 Col. 2 para. 3) and teaches the bioartificial liver models containing co-cultures of cells (pg. 30 last para. and pg. 31 Col. 1-2 bridging para.).  Specifically, Soldatow teaches hepatocyte co-cultures with other cell types including Kupffer cells and stellate cells and that co-culturing hepatocytes with other cell types for maintaining hepatocytes function under in vitro 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Response to Arguments 
Applicant's arguments filed Dec. 8, 2021 have been fully considered but they are not persuasive.
Applicant argues that Graffmann does not teach an organoid which is conventionally understood to mean an artificial model of a biological organ and is composed of complex tissues and multiple cell types, but instead Graffmann discloses a single cell type in a two dimensional monolayer culture (Remarks pg. 5 para. 1). However, this argument was not found to be persuasive, and it is maintained that the liver model taught by Graffmann is considered a liver organoid, since it functions as a liver model.  In further support, Graffmann clearly teaches the cells show characteristic activities of liver cells (pg. 1122).  Additionally, there does not appear to be any definition in the specification stating that an organoid must be three dimensional or have particular characteristics.  
Applicant argues that they have developed liver organoids containing epithelial and stromal components and have demonstrated the surprising effect of retinoic acid (RA) in inducing a luminal structure in liver organoids and that Graffmann does not disclose liver organoids as a robust model for liver disease (Remarks pg. 5 para. 2).  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Graffmann does not teach a three dimensional liver organoid with a luminal structure as presently claimed (Remarks pg. 5 para. 3). The Applicant’s amendments limiting claim 1 so that the liver organoid contains a luminal structure necessitated the withdrawal of previous rejections.  Applicant’s arguments are drawn in part to Graffmann failing to teach this new limitation.  However, this new limitation is addressed in the new rejection.
Applicant argues that neither Gori nor Zhang remedy the deficiencies of Graffmann (Remarks pg. 6 para. 1).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Graffmann were not found to be persuasive as explained above.  



Conclusion
	No claims are allowed.






Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EMILY A CORDAS/Primary Examiner, Art Unit 1632